Order of the Supreme Court, New York County (Paula J. Omansky, J.), entered May 30,1995, which dismissed the CPLR article 78 petition, which sought, inter alia, to enjoin respondents from using a five-point City residency credit with regard to an eligibles list for appointments to the position of firefighter, and to extend and use another eligibles list in which petitioners are candidates, is reversed, on the law and facts, without costs or disbursements, the respondents’ motion to dismiss the petition is denied and the matter remanded for further proceedings in the Supreme Court with respondents directed to serve an answer to the petition within 20 days after the date of this order.
Petitioners, residents of Nassau or Suffolk Counties, took and passed Examination No. 7022 for appointment to the position of firefighter in the New York City Fire Department. Petitioners were each on the eligibles list which was promulgated by respondents in 1990. During 1992 and 1993, there was a restriction on the appointment of firefighters, and, as a result, the Personnel Director extended the expiration date of Examination No. 7022 eligibles list from May 25, 1994 until May 25, 1995. However, in August 1994, respondents announced that a residency credit would be instituted on a subsequent Examination No. 0084 in which City residents would receive an additional five point credit on the written test. While there were 254 candidates from the No. 7022 list who had completed all pre-appointment medical and psychological examinations as well as background investigations (and approximately 135 candidates who only required medical examinations), the respondents stopped appointments from the No. 7022 list and decided to let that list expire so that they could begin appointing candidates from the No. 0084 list in which City residents had the advantage.
In this article 78 proceeding, petitioners sought a preliminary injunction prohibiting respondents from using the five-point City residency credit, appointing Examination No. 0084 candidates without discounting this credit and terminating the Examination No. 7022 eligibles list. Respondents did not answer but moved to dismiss the petition and the IAS Court granted that motion, finding that since petitioners did not take Examination No. 0084 they lacked standing.
"Under traditional rules, petitioner has standing if (1) the interest he asserts is arguably within the zone of interest to be protected by the statutory or constitutional provisions he seeks to enforce; (2) respondents’ decision is shown to have a harmful *335effect upon him; and (3) there is no clear legislative intent negating review [citation omitted].” (Matter of Axelrod v Sobol, 78 NY2d 112, 115.)
Petitioners herein passed an examination for the position of firefighter and were placed on the eligibles list for appointment. Therefore, they have standing to challenge claimed unlawful appointments by respondents to the same position (Matter of Burke v Sugarman, 35 NY2d 39, 44). Thus, the Court of Appeals in Matter of Burke v Sugarman noted:
"Eligibles on a civil service list from which a position is to be filled are directly and substantially affected by the failure to comply with the law. As parties to a proceeding they bring the kind of interest that leads to full and vigorous presentation and exploration of the issues involved * * *
"When a civil service examination is given, the public, especially those who sit for that examination, are led to believe that appointment will be made according to law * * *
"Unless those who have sat for, and passed a civil service examination may seek judicial review of unlawful appointments or designations to positions for which they have been placed on an 'eligible list’, then appointments or designations which may be contrary to law will be effectively insulated from public scrutiny, judicial oversight, and perhaps any review whatsoever. Moreover, restriction on standing is largely of judicial creation, often used to avoid difficult issues or unpleasant results; generally standing should be expanded rather than contracted [citations omitted].” (Supra, at 44-45.)
Petitioners herein sat for and passed a civil service examination. They complain that respondents are unlawfully appointing "favored” candidates from another later list instead of giving them priority. Consequently, they are directly and substantially affected by the issue being litigated and have standing.
The IAS Court also found that Civil Service Law § 56 (2) gives the New York City Personnel Director the sole discretion to determine whether the life of an eligibles list is to be extended beyond the statutory one to four year term and the court may not exercise this authority. There is no dispute that the Personnel Director may lawfully allow an eligibles list to expire or conversely, may extend the life of a list pursuant to section 56 (2). However, the petitioners allege (and for purposes of respondents’ motion to dismiss on the law, the court must accept the allegations as true), that the respondents used unlawful criteria in exercising their decision to terminate the Examination No. 7022 list, i.e., basing the decision solely on *336their desire to favor New York City residents who had taken Examination No. 0084.
The petitioners assert that respondents’ actions violate Public Officers Law § 3 (9) and § 30 (5) and the Merit and Fitness Requirements of the New York State Constitution (art V, § 6). Respondents have not answered the petition and since the matter is now "ripe for determination” (Matter of McGuinn v City of New York, 219 AD2d 489, 490, lv dismissed in part and denied in part 87 NY2d 966), we remand to the nisi prius court for consideration of these and the other issues raised, after respondents have served a responsive pleading.
Finally, when a petition seeks to annul an eligibles list or vacate appointments from it, persons appointed from that list are necessary parties within the meaning of CPLR 1001 (a) and persons on the eligibles list, but not yet appointed, are entitled to notice of the action and an opportunity to intervene (Matter of Martin v Ronan, 47 NY2d 486; see also, Matter of McGuinn v City of New York, supra). However, while petitioners did not join Examination No. 0084 candidates who are City residents, when this proceeding was commenced, the list of eligibles for Examination No. 0084 had not yet been promulgated, and the Examination No. 0084 candidates were, therefore, not necessary parties at that time. Upon remand, assuming that conditions have changed, the IAS Court can make such order regarding joinder as may be required under the circumstances at that time. Concur—Sullivan, J. P., Rosenberger and Nardelli, JJ.